LETTS, Judge.
The defendant argues that the trial court erred in adjudicating him guilty of trespass of an occupied conveyance pursuant to section 810.08(2)(b), Florida Statutes (1985). We agree.
The jury was only instructed as to, and in fact only convicted him of, the offense of trespass of a conveyance pursuant to section 810.08(2)(a), which is a lesser-included offense of trespass of an occupied convey-
anee. See Bradley v. State, 378 So.2d 870 (Fla. 2d DCA 1978). As a result, the trial court erred in adjudicating the defendant guilty of the more serious offense. See Miller v. State, 467 So.2d 1084 (Fla. 2d DCA 1985).
Accordingly, we remand this cause for the trial court to correct its judgment and adjudicate and sentence the defendant of trespass pursuant to section 810.08(2)(a).
REMANDED IN ACCORDANCE HEREWITH.
HERSEY, C.J., and WALDEN, J., concur.